Title: From George Washington to Lieutenant Colonel Failly, 13 June 1778
From: Washington, George
To: Failly, Philippe-Louis, chevalier de


                    
                        [Valley Forge, 13 June 1778]
                    
                    You are to proceed with all convenient expedition to Fort Pitt, and join Brigadier General McIntosh, to whom you will give all the assistance in your power, in any transactions which he may have with the Indians—Mr de la Colombe will accompany you—the affection which the Indians in general have for your nation, may enable you to render great Service. Given at Head Quarters this 13th June 1778.
                